Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 08/22/22.
	Claims 2-11 and 13-15 are pending.
	The IDS statements filed 05/16/22, 05/25/22, 07/26/22, 08/14/22 and 08/26/22 have been considered.  Initialed copies accompany this action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The previous rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of applicant’s amendment and remarks.
The previous prior art rejection(s) over Lu et al (Journal of The Electrochemical Society 2002) and Breger et al (Journal of Solid State Chemistry) is/are withdrawn in view of applicant’s amendment and remarks.
	Note the following new grounds of rejection below:
Claim(s) 2-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (Journal of The Electrochemical Society 2002) or Breger et al (Journal of Solid State Chemistry), either in view of any of Yamato et al 2003/0129495 (IDS), Endo et al US 2010/0233542 (IDS) or CN1464573 A (IDS).
Initially, it is noted that applicant has amended instant article (electrode) claim 11 to recite “…a mass% of the electrode attributed to the electroconductive additives is greater than a mass% of the electrode attributed to the polymer binder”, which is disclosed/described at para 0011 of the instant specification.  Such an amendment overcomes the previous 102 anticipatory rejections of record Remarks filed 08/22/22).
Lu et al (Journal of The Electrochemical Society 2002) discloses (Abstract):

    PNG
    media_image1.png
    417
    1260
    media_image1.png
    Greyscale

	Samples with x = 1/6 (i.e. Li[Li0.223Ni0.16Mn0.613]O2), x=1/4 (i.e. Li[Li0.167Ni0.25Mn0.583]O2) and x=1/3 (i.e. Li[Li0.11Ni0.33Mn0.56]O2) each possess stoichiometries within the claimed range.  With respect to instant dependent claims 6-10, the reference specifies a layered crystal structure (Table III; Conclusion) and possess the identical XRD peaks as the claimed materials (see Fig 2 of Lu), and would therefore inherently possess the claimed aLi2MnO3-(1-a)LiNi0.5Mn0.5O2 layered structure.
	Breger et al (Journal of Solid State Chemistry) discloses (Abstract):

    PNG
    media_image2.png
    203
    1510
    media_image2.png
    Greyscale

	Samples with x = 1/9, x=1/3, and x=1/6 each possess stoichiometries within the claimed range (Introduction).  With respect to instant dependent claims 6-10, the reference specifies a layered crystal structure and the claimed Li2MnO3-LiNi0.5Mn0.5O2 layered structure (Section 3.1).
	As stated above, the primary references fail to specifically disclose the claimed article limitation relating to electrode formation: “…a mass% of the electrode attributed to the electroconductive additives is greater than a mass% of the electrode attributed to the polymer binder”.
	However, the examiner respectfully submits that the skilled artisan is well aware that varying the percentages of active material, carbon additive, and binder components are know result effective variables which may be modified/altered in order to tailor processing properties and resultant conductivity values.  The skill artisan would have to utilize only routine testing in order to arrive ad the claimed conductive additive to binder ratio.  Each of the “B” references are cited as evidence that it is known in the art to form electrodes from compositions which contain greater amounts of carbon additive than binder component.  See Yamato et al 2003/0129495 (IDS) para 0068 lithium:carbon black:binder of 62:22:11;  Endo et al US 2010/0233542 (IDS) para 0155-56 and 0182 lithium:carbon black:binder of 85:08:07; and CN1464573 A (IDS) 0010 lithium:carbon black:binder of 85:10:05.
With respect to dependent claims 4, 5, 9 and 10, Although the references do not disclose a species with identical stoichiometry to the above instant claims, each of Lu and Breger disclose overlapping ranges of “x” and “a” respectively.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
September 22, 2022